DETAILED ACTIO/N
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 02/14/2022 have been entered. Claims 1, 3-9, and 12-19 remain pending in the application. Claim 18 and 19 are newly presented. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and follow up email with attorney of record Yuefei Ma (Reg. No. 70,779) on 03/24/2022.
The application has been amended as follows: 

1. (Currently Amended) A bias estimation apparatus for estimating biases in sensors, comprising:
a memory configured to:

store a plurality of second measured value packs each including measured values by the sensors acquired in a second single measurement action during a second period after the first period, the second period corresponding to a target period for estimation of the biases of the sensors; and
processing circuitry configured to:
(1) generate a trained neural network by learning based on the first measured value packs, the trained neural network being configured to output values having same values as the measured values included in each of the first measured value packs;
(2) generate random numbers, generate temporary values of the biases of the sensors in the second period based on the random numbers, and generate a temporary bias pack including the temporary values;
(3) subtract the temporary bias pack from each of the second measured value packs to obtain a plurality of corrected measured value packs;
(4) calculate a plurality of similarities between a set of the plurality of first measured value packs and the plurality of corrected measured value packs by inputting the corrected measured value packs into the trained neural network to obtain a plurality of acquired values, wherein the plurality of similarities are calculated based on a sum of squares of the calculated differences between the plurality of first measured value packs and the acquired values;
(5) select part of the similarities in an order from a largest value of the similarities;
(6) calculate a score for the temporary bias pack based on the part of the similarities;
(7) iterate processes of (1) to (6) to obtain scores for a plurality of temporary bias packs;
(8) select one of the plurality of temporary bias packs based on the scores; and
(9) determine that the temporary values included in the selected one of the plurality of temporary bias packs are estimated biases of the sensors.

2. (Canceled).

3. (Previously Presented) The apparatus according to claim 1, wherein the processing circuitry calculates one of an average value, a median, and a mode of the part of the similarities, the part of the similarities including two or more similarities, and the calculated one being the score.

4. (Previously Presented) The apparatus according to claim 1, wherein the processing circuitry selects the temporary bias pack with a maximum of the scores from among the plurality of temporary bias packs.

5-6. (Cancelled) 

7. (Previously Presented) The apparatus according to claim 1, wherein the processing circuitry calculates the score based on both a maximum value of the part of the similarities and a median of the part of the similarities, the part of the similarities including two or more similarities.

8. (Previously Presented) The apparatus according to claim 7, wherein the processing circuitry calculates a difference of square roots of the maximum value and the median, the calculated difference being the score.

9. (Previously Presented) The apparatus according to claim 1, further comprising:
a data converter, implemented in a processor, configured to convert qualitative variables into quantitative variables by a one-hot representation,
wherein the measured values by the sensors include the quantitative variables converted from the qualitative variables by the data converter.

10-11. (Canceled).

12. (Previously Presented) The method according to claim 17, further comprising:
converting qualitative variables into quantitative variables by a one-hot representation,
wherein the measured values by the sensors include the quantitative variables converted from the qualitative variables.

13. (Previously Presented) The apparatus according to claim 1 wherein the processing circuitry diagnoses failures of the sensors based on the scores.

14. (Previously Presented) The apparatus according to claim 1, wherein the processing circuitry diagnoses failures of the sensors based on the estimated biases.

15. (Previously Presented) The method according to claim 17, comprising:
diagnosing failures of the sensors based on the scores.

16. (Previously Presented) The method according to claim 17, comprising:
diagnosing failures of the sensors based on the estimated biases.

17. (Previously Presented) A bias estimation method for estimating biases in sensors, comprising:
(1) providing a plurality of first measured value packs each including measured values by the sensors acquired in a first single measurement during a first period after inspection of the sensors;
(2) providing a plurality of second measured value packs each including measured values by the sensors acquired in a second single measurement action during a second period after the first period, the second period corresponding to a target period for estimation of the biases of the sensors;
(3) generating a trained neural network by learning based on the first measured value packs, the trained neural network being configured to output values having same values as the measured values included in each of the first measured value packs;
(4) generating random numbers, generating temporary values of the biases of the sensors in the second period based on the random numbers, and generating a temporary bias pack including the temporary values;
(5) subtracting the temporary bias pack from each of the second measured value packs to obtain a plurality of corrected measured value packs;
(6) calculating a plurality of similarities between a set of the plurality of first measured value packs and the plurality of corrected measured value packs by inputting the corrected measured value packs into the trained neural network to obtain a plurality of acquired values, wherein the plurality of similarities are calculated based on a sum of squares of the calculated differences between the plurality of first measured value packs and the acquired values;
(7) selecting part of the similarities in an order from a largest value of the similarities;
(8) calculating a score for the temporary bias pack based on the part of the similarities;
(9) iterating processes of (3) to 8) to obtain scores for a plurality of temporary bias packs;
(10) selecting one of the plurality of temporary bias packs based on the scores; and
(11) determining that the temporary values included in the selected one of the plurality of temporary bias packs are estimated biases of the sensors.

18. (Previously Presented) The apparatus according to claim 1, wherein the biases of the sensors in the first period are assumed to be zero.

19. (Cancelled) 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or render obvious the examiner’s amendments as presented above. 
For detailed reasons for allowance, the examiner refers to the non-final rejection mailed 09/14/2021 (Pgs. 31-34). 
For at least the above reasons, Independent Claims 1 and 17 are allowable over the prior art of record; and, by virtue of dependency, each respective dependent claim is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANN J LO/Supervisory Patent Examiner, Art Unit 2126